EXAMINER’S COMMENTS

Claim Interpretation
	In the previous Office Action, the limitations “control unit” and “guide member” were interpreted under 35 U.S.C. 112(f).  In Applicant’s response, Applicant indicated that they did not intend for these limitations to be interpreted under 25 U.S.C. 112(f), and requested that such interpretation be withdrawn.  However, Applicant’s intentions are not a factor in determining whether a limitation should be interpreted under 35 U.S.C. 112(f).  The interpretations of these limitations under 35 U.S.C. 112(f) is deemed proper and are therefore maintained. 

Allowable Subject Matter
Claims 1-10 are allowed.
	See previous Office Action regarding reasons for allowability.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC E NORMAN whose telephone number is (571)272-4812. The examiner can normally be reached 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC E NORMAN/Primary Examiner, Art Unit 3763